DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed January 25, 2021 have been received and entered into the case.  Claim 4 is canceled; claims 1, 3, 5, 7 – 8, 10 – 11, 13, 16, 19 – 20, 39, 41, 53, 55 and 58 – 61 are pending; claims 55 and 58 are withdrawn; claims 1, 3, 5, 7 – 8, 10 – 11, 13, 16, 19 – 20, 39, 41, 53 and 59 – 61 have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7 – 8, 10 – 11, 13, 16, 19 – 20, 39, 41, 53 and 59 – 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in 
Claim 1 recites a delivery system comprising a surfactant that “consists essentially of” a particular surfactant.  The specification as original filed fails to describe a surfactant that “consists essentially of” any particular surfactant.  This is a new matter rejection.


Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims	1, 3, 5, 8, 10 – 11, 13, 16, 19 - 20, 39, 41, 53 and 59 – 61 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 6294192).
Patel teaches micellized (col.29, line 53 – col.30 line 13, col.37 line 22-31, claim 65) transdermal (col.3 line 50-65) or transmucosal (col.26 45-50) delivery systems (abstract) that can be formulated into spray or aerosols (fine mist spray) (col.26 line 55-56) comprising at least one non-ionic surfactant having and HLB between 12 – 16 (col.5, Table 1-2,5, col.9), at least one polyol (col.6) and at least one active agent (abstract, col.3-4), wherein the average particle size is 20nm (col.28 line50-60, col.20).  The delivery system can be delivered orally (col.26, line 25-50, claims), may include essential or non-essential fatty acids, vegetable oils  (oils, natural or derived from natural oils as defined by applicant, 0043) (col.24 line 35-40, claims), water (col.25) or ethyl oleate (col.25 line 40-45).  The surfactant may be Cremophor RH 40 (polyethoxylated (hydrogenated) caster oil, having the claimed HLB, used by applicant, examples) (col.9, line1-5, Table 5, examples, claims), fatty acid esters of PEG (table 1, examples, claims) or PEGs (Tables, claims).  The polyol may be glycerol or propylene glycol (examples, Table 30, col.25 line 20-30, 60-65).  The delivery system may further include alcohols (non-aqueous solvents) (col.25) or alcohol and oil mixtures (col.8 line 55-65).  Active agents may be vitamins A, B, D, E, K, 
Patel does not teach the compositions having the claimed viscosity.  However, Patel clearly teaches the compositions are micellized compositions formed into aerosols or fine mist sprays, wherein the compositions are for transdermal and transmucosal delivery (col.26 line 24-61), include the same surfactants and polyol used by applicant (cremaphor RH 40 and glycerol), and actives having the same particle size (col.20, 28).  Patel further suggests that viscomodulators may be added in readily determined amounts sufficient to according to the particular property that is desired (col.26, line 15-23).  This suggests that viscosity of the compositions would have similar, if not the same, viscosity as claimed.  Further, the teachings are clear in that one of ordinary skill in the art would have known to optimize the viscosity of the compositions to obtain the micellar composition suitable for an aerosol, or fine mist spray, disclosed by Patel with a predictable, successful result.  Moreover, at the time the claims were filed, one of ordinary skill in the art would have been motivated to optimize the viscosity of the compositions disclosed by Patel with a reasonable expectation for successfully obtaining an effective transdermal/transmucosal delivery system for an active agent.
Patel does not teach the composition wherein the ratios are as claimed.  However, Patel teaches the amounts of surfactants are relative such that the resulting composition can be clear or cloudy (col.19-20).  Patel teaches the measure of surfactants can be determined by several methods to include dilutions, turbidity assessment and adjusting particle size (col.20), that therapeutics can be added from 0.1 – 60% (col.28) and polyols can be added in amounts of 20 – 80% (examples 5-8).  This indicates to one in the art that the amounts of each component is readily optimizable as would be the resulting ratios thereof.  As such, in following the teachings 
The reference does not teach the oral, transdermal/transmucosal system wherein it is specifically delivered via nasal mucosa, subligually or buccally.  However, these limitations are regarded as intended use of the delivery system.  The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
For these reasons, the claims are rejected.

Claims 1, 5, 7, 39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 6294192) in view of Tricca et al. (US 5338538).
Patel teaches micellized (col.29, line 53 – col.30 line 13, col.37 line 22-31, claim 65) transdermal (col.3 line 50-65) or transmucosal (col.26 45-50) delivery systems (abstract) that can be formulated into spray or aerosols (fine mist spray) (col.26 line 55-56) comprising at least one non-ionic surfactant having and HLB between 12 – 16 (col.5, Table 1-2,5, col.9), at least one polyol (col.6) and at least one active agent (abstract, col.3-4), wherein the average particle size is 20nm (col.28 line50-60, col.20).  The delivery system can be delivered orally (col.26, line 25-50, 
Patel does not teach the compositions having the claimed viscosity.  However, Patel clearly teaches the compositions are micellized compositions formed into aerosols or fine mist sprays, wherein the compositions are for transdermal and transmucosal delivery (col.26 line 24-61), include the same surfactants and polyol used by applicant (cremaphor RH 40 and glycerol), and actives having the same particle size (col.20, 28).  Patel further suggests that viscomodulators may be added in readily determined amounts sufficient to according to the particular property that is desired (col.26, line 15-23).  This suggests that viscosity of the compositions would have similar, if not the same, viscosity as claimed.  Further, the teachings are clear in that one of ordinary skill in the art would have known to optimize the viscosity of the compositions to obtain the micellar composition suitable for an aerosol, or fine mist spray, disclosed by Patel with a predictable, successful result.  Moreover, at the time the claims were filed, one of ordinary skill in the art would have been motivated to optimize the viscosity of the compositions disclosed by Patel with a reasonable expectation for successfully obtaining an effective transdermal/transmucosal delivery system for an active agent.
Patel does not teach the delivery system wherein the oils are those claimed.  However, Patel does teach adding a flavorant to the composition (claims).  At the time the claims were filed, lemon oil was well known and used flavorants in the art.  In support, Tricca teaches flavorings such as lemon oil (col.3 line 44-50).  Thus, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to include any known and commonly used 
For these reasons, the claims are rejected.


Response to Arguments
Applicant argues that the reference do not teach the systems having the claimed viscosity and ratios and has no reasonable expectation for successfully arriving at the claimed invention; that Patel teaches a triglyceride free composition without oil, thereby teaching away from the claimed invention; that the oil results in cloudy and milky delivery systems; and that Tricca does not overcome these deficiencies.  Applicant further argues that the prior art includes numerous possible choices and is therefore not a finite number from which to select components; that the prior art does not teach oil and a surfactant with the claims HLB value; and that the claims require a surfactant that consists essentially of the argued surfactant.  Applicant argues surprising effects in that the compositions are clear, stable micellular delivery systems that can effectively deliver a wide variety of actives.  Finally applicant argues that the claimed compositions delivery faster, more efficiently; that the viscosity allows for a sprayable formulation suitable for transdermal delivery of a wide range of actives.
However, these arguments fail to persuade for the following reasons. 
Regarding the viscosity and ratios, it is maintained that Patel clearly teaches the compositions are micellized compositions formed into aerosols or fine mist sprays, wherein the compositions are for transdermal and transmucosal delivery (col.26 line 24-61), include the same surfactants and polyol used by applicant (cremaphor RH 40 and glycerol), and actives having the 
Regarding including oils, Patel specifically teaches including oils in the compositions, exemplifying castor oil, corn oil, almond oil (table 19) and claiming vegetable oil (claim 73).  Further, while Patel does discuss problems commonly occurring in the art, the reference clearly discloses solutions to the problems, in that the compositions of Patel overcome them.  
Regarding the argument that Patel provides no guidance to arrive at the claimed composition, it is reiterated that Patel teaches the same surfactant, polyol, and active agent combinations as claimed by applicant, wherein the compositions have the same micellar form, surfactants having the claimed HLB, compositions having the same fine mist form and particle size, wherein the viscosity can be adjusted according the to the desired properties, in the instant case, an aerosolized spray.  Please note that the claimed invention is comparably broad in scope.  Patel teaches the micellized compositions can be delivered by 9 routes or methods in 8 disclosed forms (col.26) while applicant discloses delivery 2 routes of 16 forms (specification pages 7-9).  Three of the delivery routes overlap (transdermal, transmucosal, oral) while 5 forms overlap (spray, gel, lotion, cream, beads).  Thus, the scope of delivery methods and forms disclosed by Patel are very similar, if not smaller, than applicant’s own disclosure.  As such, the teachings are considered properly analogous and comparable in scope, while teaching the claimed forms and routs of administering the same compositions.  Thus it is maintained that the prior art teaches the claimed compositions in various forms such that one in the art would be motivated to optimize the viscosity to obtain an effective transdermal/transmucosal delivery system having a micellar composition formed as a fine mist spray.  
Regarding the argument that the prior art does not teach the claimed HLB valued surfactant, Patel specifically teaches that they system can be formulated as a spray or aerosol, or a fine mist spray (col.26 line 46 – 60) and wherein at least one non ionic surfactant having an HLB of 12 – 16 (table 1-2, col.9) can be included.

Regarding the argued unexpected results, Patel teaches the same clear and stable formulations (col.19-21) that have the same particle size (col.20) and micellular forms for delivery as an aerosol (or fine mist spray) (examples 45 – 49, 75 for example).  Thus, it is maintained that the reference teaches the claimed composition directly, in obvious combinations thereof, as well as with the motivation to optimize the viscosity with a reasonable expectation for successfully obtaining an effective delivery system formulated as a fine mist spray.  
Regarding the arguments that the claimed compositions delivery faster, more efficiently; that the viscosity allows for a sprayable formulation suitable for transdermal delivery of a wide range of actives, it is reiterated that Patel teaches the same effective and efficient delivery (col.4) in spray mist form (col.26) suitable for transdermal delivery (col.26) with a wide range of actives (col.21-26).
Absent evidence of an unexpected result or advantage, the claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699